OFFICE       OF THE A’ITORNEY        GENERAL         OF TEXAS
                                   AUSTIN




Daar 8lrLrI                              opinml    Lie. O-mM
                                                         of Braalay   olalm aaa
                                         Rar    ~q$&lt&            6uttlataatt
                                                                 .

             lm IN     in rauaipt  or four lattar of 6aptwbur 60,
ltt rhluh you npuaat        our oplttbtt upon the fououlttg qoaationt
           .Dooathe Bat0 TW8rkum      8**0 autbmity                    to
      pay to Olamu9ta Id4nard*a~~4ddlaUXay8n(Uay
      wm sum 02 $f,6w.W, whluh$4 haldlm tha 6attl4-
     aattt of zatataa       nua      by oh. 6t.t.     Traoaurar    4. tha
      ttttttlrfwa    ~4~itta4~     or th4 44ta4       or we a. xttttt,
     aa4aaa4a+       of J4.k     aottaty, hasat

          ~A 44@.at4 atatamont OS fast.  tog4th.r
                                                withaarti-
fl4Q
   ; i
       aupiaa4r -ocrrkln
                       i.aae~~.~gipraQu.mt.

            Ita p #4 rtint a    lo ma ’tlm  batr#a   1919 aidl9er
u. a. atid ai4a itttark 004ptyI ~4.444 2447ittg 4 will          *iah

         0ooaty                                                ntttt,a444444a.
8444a4aitt4dt4p~4b4t4         in04~44~4.&33inth4~44t~a44rt
0r wit             w44,      40 244 ~4iia~f      we a.
ma    du    p~~ia4a    itt p a&

             =ma r..Id.*  ot y   a.9.y            .ha~lb.     dirM.4
      lnta   6 equal aharaa, arid .ahali          ba dtatributa4       by
                 rollaa4t
     g lmutttoar .                      ---o l
                                             n.
                                              h- to tha h&r8
     or 444         ma*y,        a444444a.-.a

             als7.iLor    dowananMinthew¶llaaexmuo-
ia rwa r l
         nppoint.4  *ai.zilm
                           trator4vith-thwwlll-Qnaared*      aad
a4 auuh 1Lta~~iual a40ount.waa  a pra741L    On the l%h d8y af
~52,    i91c1, th0 40w   4-a     I t4 014~   for fia*5 aiawbtt-
tlttu of tha  artata whluh ordar ma.    irn ~at’t a. ioU4w.t

             . .~.eta   wart                 ffnaa thatthe al-
     1~~      taam.4 poreon.        &i    ;tttltld to aaak in th.
     r0u4dtg      r44petin          f.ttt4r44ta 4r pawm4,    ta-watt
                                   I
                              ,
                                                        .     “‘;              ”
                                                                                   c
      *.   .   .
                                  ..: .,..   ‘;,      ‘:_I:         1   ,, :




     TQon thi Wtilamat of thm fb& aaknt &
say 4444utor or rhlal,atrator,lf tha &lra, 64-
rsawa *I:~toar of tits utat4,   or aaa&uaa~ or
any& thaq 40 not qppau or asa not r@raawia6
~~tha40urt,4aathor4u.anyfuaa.oi.u~0.-
tDt4reminla~ ln the haMa of th4                    uawtax or
46mlnlatrator, ftaltallbe tk
      t04ttkr~an4r6wN,Qatttha
ito*mtttw
 "dir          m ldmlaiatmbtir
          At thla polttt7m0aU att*nt%oa  to the followltq
statute8 under Tltla 54, ahaptu 86, Rerind Civil Sta%uWa
~ii988,8hs4hpr0*ta4           twp046a~~           fo,b4   r0llwat0m-
oovor wwy     80 paid      to the Tr4aafmr.

             ~AlMole      mm.        wRwrtataaofansatataba*r
     baon~ldtath~8tata9raaasnr, aayhdr;at
     risooor lOd;rtw of lwh lat6t8, or theirseal&
     naaa,or      4f tham,may ruo7ar theportbtt4S
     auoh fa+b60
               7 4 whlsh b or they r&al6 hro bum
     ent   lima.   *

             "&tlale      sms.  Tha puaon olatsia$aueh
     funds rhill        inatitutrhirrsuit tharator,by pet&-
     tIioinflW         snth444unty       44urt   or   thoo44zity   in




     taatay ta do .o,y

          *Art1$010'%680. IYiaeoanti~or~~r%ota~
     tokmy,,44 the ‘0440 w b4, shallsttaad  t4 ana
     rep4aentthD lat4u.t.OS wt. 8tDarin.ttll   a.*
     tar. Drirlttguaau any &trodRioaOf thla -@ax.'                      -'~,.:
                                                                            ..




                                                                        ,e
                               .




 Haoonbl4     Ohuley    L00$&4rbi Page 4



 Of ¶Waa,’ t0 zw0vOr th0 8bo+a aer4tfaaad lumaOp00it0awith
  the TroaaoraronM8y 16, 1981.  ServIeo or oltation uaa h4a
. upon tho Oottnty
                 Attawy   of Seek Oounty, Texas  who appoarad
 and auauarodottbehalf 174dafammta. Said pothn           ro24~4
 bth0 p0u4af~8 in u~40 x0.688 s4t4t4 or~w. a. xttttt
 aawaua., ana allegr8the tranaaot&ma       fttmtnwtfatt thora-
 rlth aa above daaorlbad  ap4 tht    the am.of  #S,aW.Bb  wea
 oat4apo@itrlth tha TrOUtUSx      84 ahom by tha ~0~4s ef hIa
 ottioo. Vlthout ntlawing    in d*taU tl~ oontentaof the po61-
 tloai, it wan alla& that pleIntI2fa     um* tha mola aurvIvIag
 dtl.ldn&~ cpf Dntid O;lfntot'Rradloy,      8ll 0th~      ahll&att    ha+-
 dira~ithorit    4mbg+gll~~idl.~1a      rith0te      ~WW,   u,t
 and giv*.:the     dates of ~.tho* daatha)      that    the reamn     Dar
                                                                       78
 au0t00    mt4l.oy :had not   4gp04r0a    to e&air 44 an hair        of.     44~~
                                                                                .~,,
 Rradloy 'm%i! 4ihb~,MlU ti%       :?. 'Smnt In 1081 we that          ba   %a
    Ronorablo C9!iaxloytedklvt,               Paua 8



    40044446;ad thol48ful4wmr44f                        aaIdaatata*a4krte&to
    the Stats      of   Tams    la the aomaf          #S,847.821
                                                               aridthettb
    pmttu22~           az0mmamnara ziroa3.4~
                                         Md aoak sftty
                                                    ~pndl
    *darrdohnan&raoovarof~fm~theTmaatsrerof        Th4
    8taU of Tans            OS Texas, as tho oaaaam be
                 w the 8tatie
    la Sho.ayaof $6,dl(‘l.96 harata$oreaaohaawd       to the i&d
    02 Tax44 ia that oar8altt Gawa   Bo.  8811 a*yl.ed Eatato of
    w. at     IFIuIo, d04~44,        h0m0rol~ pttalng ftt th0 maa
    ooort     af JO&k Uounty,        Tans, arid am r4007u0a, houavar,
    to   k    rlthmt     Ixitareat    or   oats.”
                  & far a4 m am ld7fao4 a0                  appeal   or otha   at-
*   taok     ham boo& wdo      cm aafd       $t@wnL




                 ~Ema.8.s The ia*            that the oum abwo  sot
             forohahoula preporly          ha74 bun plitood ln the
                                                             I/
                                                             i




Sottlkmnt    at Batat.    ?m&   bat Warm& .mox    ‘.”   “~
waaplaaedSathaOa&aral~,an4thafarthar
raot that th, 13tam fruaurex   old stat0 awp-
trollardo aot havaluthmltyto trwafbr tha
monayattnloaa auuoxs~ by tho x@alataro to
do so, arraU8 m’~moy         utt ast~hparative~
pubI&  naoaaaltytihattb O4nutttutlmkalRula
roqo~bAllatak~r#d~oai               thruvawrrl~

s   Y&           ~a~zrz~&%~~~h~-~
k~iaforoe&oma~aStoritapaaaa~,mdItla
.a oaaqtaa.~"
A3?PRom  WT. so, 19dl
(8)   QCOWP @d.U8
7~lr8t AulH8ntAttamiey